        Case 5:18-cv-01983-LCB Document 126 Filed 01/19/21 Page 1 of 3                     FILED
                                                                                  2021 Jan-19 PM 02:30
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,                  )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                                 Case No.: 5:18-CV-01983-LCB
                                          )
TENNESSEE VALLEY                          )
AUTHORITY,                                )
                                          )
       Defendant.                         )


      DEFENDANT’S NOTICE OF CONFLICTING TRIAL SETTING

      Defendant Tennessee Valley Authority (“TVA”) hereby gives notice that its

counsel has a conflicting trial setting. The Circuit Court of Shelby County, Alabama

has scheduled a bench trial for March 30, 2021, in the case styled Rose Griffin, et al

v. Vulcan Lands, Inc., et al, Case No. 58-CV-20110900831.00, in which TVA’s

counsel Matthew Lembke serves as lead counsel for Defendant Vulcan Lands,

Inc. That state-court matter, which was filed in 2011 and has had multiple prior trial

settings, involves multiple parties, and Mr. Lembke does not expect the trial to be

continued again. Mr. Lembke received notice of the state court’s trial setting on

January 7, 2021, prior to receiving notice of this Court’s decision to set the Nuclear

Development/TVA trial for the week of March 29, 2021.

      Respectfully submitted this 19th day of January, 2021.
Case 5:18-cv-01983-LCB Document 126 Filed 01/19/21 Page 2 of 3




                            s/ Matthew H. Lembke
                            Attorney for Defendant


                            OF COUNSEL:

                            Matthew H. Lembke
                            Riley McDaniel
                            BRADLEY ARANT BOULT CUMMINGS LLP
                            1819 Fifth Avenue North
                            Birmingham, Alabama 35203-2119
                            Telephone: (205) 521-8000
                            Facsimile: (205) 521-8800
                            mlembke@bradley.com
                            rmcdaniel@bradley.com

                            David D. Ayliffe
                            Jill McCook
                            Office of the General Counsel
                            TENNESSEE VALLEY AUTHORITY
                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov




                              2
       Case 5:18-cv-01983-LCB Document 126 Filed 01/19/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on January 19, 2021, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                            s/ Matthew H. Lembke
                                              OF COUNSEL




                                        3
